 In the Matterof.MAGNOLIAPETROLEUM COMPANYandOIL WORKERSINTERNATIONALUNION, C I 0Case No. 16-R -1301 -Decided June 5. 19451llableM. WeirandMr. Lindsay P. Walden,of Fort Worth, Tex., forthe Union.W. Folmar,of Fort Worth, Tex,Mr. Roy C. Ledbetter,of Dallas,Tex., andMr L. B. Gough,of Beaumont, Tex., for the CompanyMr. Louis Cokiii,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEUpon petition duly filed by Oil Workers International Union. C. 1. 0,herein called the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Magnolia PetroleumCompany, Fort Worth, Texas, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon due noticebefore John H. Garver, Trial Exanniner. Said hearing was held at FortWorth, Texas, on May 1, 1945. The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to examineissuesThe Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed All parties were afforded oppor-tunity to file briefs with the BoardUpon the entire record in the case, the Board makes the followingFINDINGS OF FACTITHE BUSINESSOF THE COMPANYMagnolia Petroleum Company is a Texas corporation operating a refin-ery at Fort Worth, Texas, where it is engaged in the production, purchase,sale, and refining of petroleum products. It has its principal offices at Dallas.62NLRB.,No15115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas. The Company receives over $3,500,000, annually for its productsfrom its Fort Worth plant, about 16 percent of which is derived fromshipments made to points,otits] de the State of Texas.The Company admits that it is engaged in commerce withal the meaningof the-National Labor Relations Act.If. THE ORGANIZATION INVOLVEDOilWorkers International Union is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membership em-ployees of the Company.III.TJ-IE QUESTION CONCERNING REPRESENTATIONDuring April 19i5, the Union requested recognition as the exclusive col-lective bargaining representative of the employees at the Fort Worth plantof the Company. The Company refused this request until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriateWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV THE APPROPRIATE UNITThe Union urges that all operating and maintenance employees at theFortWorth, Texas,' refinery of the Company, including watchmen andgatemen, but excluding superintendent, assistant superintendent, pipe-linesuperintendent,mechanical foreman, mechanical subforeman, shift fore-man, and office, administrative, executive, professional, and technical enn-ployees, constitute a unit appropriate for the purposes of collective bargain-ing. The Union further requested that the watchmen and gatemfn be setup as a separate unit in the event the Board determines that they do notproperly belong in the same unit with operating and maintenance employ-ees.The Company contends that the watchmen and gatennen, because oftheir monitorial duties and relationship to management, should be excludedfrom the unit of operating and maintenance employees and further that.aseparate unit of such employees is also inappropriate.The Company employs four gatemen and three watchmen who check theingress and egress of vehicles and persons at the Company's gates and alsopatrol the premises to protect it against trespassers. The gatemen andwatchmen are presently deputized by the county sheriff for the county in'The statement discloses that the Union submitted appiic.tti in ce,ds Bening the names of 113 per-sonswho appeared on the Company's A nii 11, 1945, Pay roll The said pay loll listed appioxunately168 employees in the appropuatc unit. MAGNOLIAPETROLEUMCOMPANY117which the Fort Worth refinery of the Company is located. They have theauthority to make arrests and carry arms. Their duties, however, are of amonitorial rather than a supervisory nature. Thus, we shall not includethem in the same unit with the operating and maintenance employees, butshall establish them as a separate unit.'We find that all operating and maintenance employees at the Fort Worth,Texas, refinery of the Company, excluding watchmen, gatemen, office,administrative, executive, professional, and technical employees, superin-tendent, assistant superintendent, pipe-line superintendent, mechanical fore-man, mechanical subforeman, shift foreman, and any other supervisoryemployees with authority to lire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.IWe further find that all watchmen and gatemen at the Fort Worth,Texas, refinery of the Company, excluding supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of elections by secret ballot among the employ-ees in the appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein, subjectto the limitations and additions set forth m the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article 11, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Magnolia Petroleum Com-pany, Fort Worth, Texas, elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Sixteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Articles III, Sections 10 and 11,of said Rules and Regulations, among the employees in each of the units2Matterof Bethlehem-Fairfield Shipyard, Inc ,61 N L R B 901,Matter of Columbian PaperCompany,60 N. L R. B 1201 118DECISIONS OF NATIONAL LABOR RELATIONS BOAR])found appropriate in Section IV, above, who 'o ere employed during thepay-roll period immediately preceding the date of this Direction, includingemployees who did not work during the said pay-roll period because the)'were ill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in person atthe polls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of the elec-tions, to determine. in each instance, whether or not they desire to berepresented by Oil Workers International Union, C. I. 0 , for the purposesof collective bargaining.